DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021; 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5, 8, 11 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1, recites determining a location of an observer with respect to a curved surface, and determining a position of the virtual image for the observer, which provides one of a parallax and stereoscopic depth cue. Therefore, under its broadest reasonable interpretation, covers mathematical relationships and calculations, which fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites additional element-a display and curved mirror surface. However, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract 
Claim 8, recites determining a shape of display screen, and determining a location of an observer with respect to the curved surface, and controlling the displaying object by mapping the displaying on the display screen….provides one of a parallax and stereoscopic depth cue. Therefore, under its broadest reasonable interpretation, covers mathematical relationships and calculations, which fall within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites additional element-a display and curved mirror surface. However, these elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim does not include any particular element that performs determining steps or controlling steps. Therefore, the mere instructions to apply an exception without using any additional meaningful elements cannot provide an inventive concept. The claim is not patent eligible.
Claims 5, 11  recite: (claim 5) obtaining a shape of the curved mirrored surface and a shape of the displaying object to create a virtual using do= diRcosθ/Rcosθ-2di’ ; (claim 11) obtaining a shape of the curved mirrored surface and a mapping of an original image onto the displaying object to create a virtual using do= diRcosθ/Rcosθ-2di’. The claim (s) limitation is a process that covers a mathematical formula/equation, which falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite any element to perform or process the mathematical formula/calculation.  Furthermore, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6-10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US 2011/0205633).
As to Claim 1, Suzuki et al. discloses A method for controlling, in a display, a virtual image of a displaying object for which displaying is controllable, the method comprising: 
 - providing the displaying object which is one of: a display screen, a display device, a rear projection screen and a front projection screen (fig.1- display device 1-para.0089; para.0161),
- providing a curved mirrored surface (fig.1-para.0083, 0087-concave mirror 2, half mirror 3) opposing the displaying object to produce the virtual image (fig.1-para.0083-0084, 0086-image display device 1);
- determining a location of an observer with respect to the curved mirrored surface (fig.1-para.0083-The optical axis Lx of the concave mirror 2 passes through the observation point where the observer P observes); and 
- determining a position of the virtual image for the observer at the location, which provides at least one of parallax and a stereoscopic depth cue (para.0087-0089-The virtual image B of the image is 
 - controlling a display of the displaying object to produce the virtual image, as determined, at a distance from the observer that is less than 60 ft or 18.288 m and at an angle greater than 5° from an axis of symmetry of the curved mirrored surface, substantially focused for both eyes of the observer using the curved mirrored surface to produce the virtual image for both eyes (para.0085, para.0086-the image display device 1 is capable of presenting the virtual image B having a constant brightness to the observer P. In addition, the image display device 1 also may be configured to vary the brightness of the displayed image according to the wish of the observer P; para.0087-the concave mirror 2 is configured to reflect the image which is displayed on the image display device 1, whereby the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3; para.0088- The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx; para.0093- the closest position such that the distance between the observer and the target is set by -0.1 meter and furthest by -10m; para.0092, 0159-0161 {Note: this limitation contains intended use language and does not impose any limit on the interpretation of the claim}), wherein controlling the display of the displaying object comprises taking into account that a production of the virtual image focused for both eyes of the observer is angle-dependent for the angle greater than 50 from the axis of symmetry (para.0087-the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3; para.0088-The half mirror 

As to Claim 4, Suzuki et al. discloses wherein controlling the displaying object comprises using a computing system to correct images displayed on the displaying object or by the displaying object to modify a mapping on the displaying object to provide at least one of2 File no.: P4068US01 parallax and a stereoscopic depth cue for the virtual image for the observer at the location (para.0085-The control unit is configured to correct the distortion, the brightness, and the display size of the position of the virtual image which is explained below. Consequently, it is possible to reduce the consciousness of the observer with respect to the movement of the virtual image; para.0086; 0091-0092; 0113 {Note: this is an intended use limitation and does not impose any limit on the interpretation of the claim}.    

As to Claim 6, Suzuki et al. discloses wherein determining a position comprises determining a plurality of positions across a virtual image, thereby forming a shape of the virtual image (figs.7-9. 11, para.0136- shape of the virtual images B). 

° from an axis of symmetry of the curved mirrored surface (para.0087-0089-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx…The virtual image B of the image is presented to the observer P through the half mirror 3; para.0092-0093; para.0123-0128; para.0171-0172-the analysis unit 91 estimates the visual distance on the basis of the convergence near point. The target presentation device is configured to vary the optical distance between the image display device 1 and the concave mirror 2 on the basis of the visual distance estimated by the visual distance estimation device 9, whereby the target presentation device varies the visual distance of the virtual image B which is defined as the display in the vehicle).

As to Claim 8, Suzuki et al. discloses A method for controlling, in a display, a virtual image of a displaying object, the method comprising: 
- determining a shape of a display screen acting as the displaying object on which displaying is controllable (para.0143- image display employs the flexible display which is freely bendable; para.0144- image display has a shape to have a curvature which is projected toward the concave mirror…the image display device 1 has a shape like a part of the cylinder (having a circular arc in the cross section); para.0145, 0147, 0151, 0158); 
-providing a curved mirrored surface ((fig.1-para.0083, 0087-concave mirror 2, half mirror 3);
- providing the display screen with the shape as determined, opposing the curved mirrored surface to produce a virtual image of the displaying object (fig.1-image display device 1, concave mirror 2, half mirror 3); 
- determining a location of an observer with respect to the curved mirrored surface (fig.1-para.0083-The optical axis Lx of the concave mirror 2 passes through the observation point where the observer P observes); and 
- controlling the display screen to map the displaying object thereon in a manner by which the shape thereof produces the virtual image, as determined, (para.0087-The concave mirror 2 is configured to reflect the image which is displayed on the image display device 1, whereby the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3) at a distance from the observer that is less than 60 ft or 18.288 m and at an angle greater than 5° from an axis3 File no.: P4068US01 of symmetry of the curved mirrored surface, substantially focused for both eyes of the observer using the curved mirrored surface to produce the virtual image for both eyes (para.0087; para.0088- The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx; para.0093- the closest position such that the distance between the observer and the target is set by -0.1 meter and furthest by -10m; para.0092; 0150, 0158-0161 {(note: this is an intended use limitation does not impose any limit on the interpretation of the claim)}) which provides at least one of parallax and a stereoscopic depth cue for the observer at the location (para.0088, 0091-0093-The virtual image B of the image is presented to the observer P through the half mirror 3; para.0110, 0123-0128, 0150; 0159-0161; para.0171-0172-the analysis unit 91 estimates the visual distance on the basis of the convergence near point. The target presentation device is configured to vary the optical distance between the image display device 1 and the concave mirror 2 on the basis of the visual distance estimated by the visual distance estimation device 9, whereby the target presentation device varies the visual distance of the virtual image B which is defined as the display in the vehicle), 
wherein controlling the display of the displaying object comprises taking into account that a production of the virtual image focused for both eyes of the observer is angle-dependent for the angle greater than 50 from the axis of symmetry (para.0085, para.0086-the image display device 1 is capable of presenting the virtual image B having a constant brightness to the observer P. In addition, the image display device 1 also may be configured to vary the brightness of the displayed image according to the wish of the observer P; para.0087-the concave mirror 2 is configured to reflect the image which is displayed on the image display device 1, whereby the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3; para.0088-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx. The image which is displayed on the image display device 1 is reflected by the half mirror 3, whereby the image is reflected toward the concave mirror 2 along the optical axis Lx of the concave mirror 2. The virtual image B of the image is presented to the observer P through the half mirror 3; para.0089-the concave mirror 2 and the half mirror 3 are arranged such that the image which is displayed on the image display device 1 is reflected by a surface (which is faced to the concave mirror 2) of the half mirror 3. Consequently, the image which is displayed on the image display device 1 is projected to the concave mirror 2. As a result, the virtual image B of the above image is presented to the observer P through the half mirror 3).

As to Claim 9, Suzuki et al. discloses wherein the displaying object is a display screen which is one of: a rear projection screen and a front projection screen (para.0089- The above mentioned image display device 1, the concave mirror 2 and the half mirror 3 are arranged such that the image which is displayed on the image display device 1 is reflected by a surface (which is faced to the concave mirror 2) of the half mirror 3. Consequently, the image which is displayed on the image display device 1 is projected to the concave mirror 2 {read as front projection screen}; para.0161).



As to Claim 12, Suzuki et al. discloses wherein producing the virtual image comprises determining the at least one of the parallax and the stereoscopic depth cue for the location of the observer viewing the displaying object through the curved mirrored surface at an angle greater than 10° from an axis of symmetry of the curved mirrored surface (para.0087-0089-The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx…The virtual image B of the image is presented to the observer P through the half mirror 3; para.0092-0093; para.0123-0128; para.0171-0172-the analysis unit 91 estimates the visual distance on the basis of the convergence near point. The target presentation device is configured to vary the optical distance between the image display device 1 and the concave mirror 2 on the basis of the visual distance estimated by the visual distance estimation device 9, whereby the target presentation device varies the visual distance of the virtual image B which is defined as the display in the vehicle).


Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. 
Applicant argues Suzuki et al. does not disclose newly added limitation to claims 1 & 8: "wherein controlling the display of the displaying object comprises taking into account that a production of the virtual image focused for both eyes of the observer is angle-dependent for the angle greater than 5° from the axis of symmetry”
However the examiner respectfully disagrees. The claim limitation reads in part “controlling the displaying object to produce the virtual image, as determined, at a distance from the observer that is less than 60 ft or 18.288 m and at an angle greater than 5° from an axis of symmetry of the curved mirrored surface, substantially focused for both eyes of the observer using the curved mirrored surface to produce the virtual image for both eyes, wherein controlling the display of the displaying object comprises taking into account that a production of the virtual image focused for both eyes of the observer is angle-dependent for the angle greater than 50 from the axis of symmetry”
Suzuki et al. discloses:
[0087] The concave mirror 2 is configured to reflect the image which is displayed on the image display device 1, whereby the concave mirror 2 presents the virtual image B (referred to FIG. 17) which is defined as the target to the observer P through the half mirror 3. The observation position which is defined as the observation point of the observer P is located in the front of the concave mirror 2 (corresponding to the left of the concave mirror 2 of FIG. 1). 
[0088] The half mirror 3 is disposed such that the half mirror 3 crosses the optical axis Lx of the concave mirror 2, and such that surface of the half mirror 3 is inclined at 45 degrees to with respect to the optical axis Lx. The image which is displayed on the image display device 1 is reflected by the half mirror 3, whereby the image is reflected toward the concave mirror 2 along the optical axis Lx of the concave mirror 2. The virtual image B of the image is presented to the observer P through the half mirror 3. 
the concave mirror 2 and the half mirror 3 are arranged such that the image which is displayed on the image display device 1 is reflected by a surface (which is faced to the concave mirror 2) of the half mirror 3. Consequently, the image which is displayed on the image display device 1 is projected to the concave mirror 2. As a result, the virtual image B of the above image is presented to the observer P through the half mirror 3. In this manner, it is possible to prevent the image display device 1 from blocking the line of vision of the observer P, unlike the configuration that the image display device 1 is disposed between the observer P and the concave mirror 2.
Suzuki et al. further discloses where he distance range between the observer P and the target is set such that it is possible to obtain the effect of the prevention of the fatigue of the focusing function of the eyes (para.0093; where the distance between the observer and the target may be set to  -0.1 meter , -10m; see also paras.0092, 0159-0161).
Therefore, in light of the above, Suzuki et al. discloses the limitation as claimed.

Re the 101 rejection, applicant argues “Claim 1 is amended to include the subject-matter from claims 2 and 3, which are considered in the Office Action to comply with 35 U.S.C. §101. Claim 1 now recites: "providing the displaying object which is one of: a display screen, a display device, a rear projection screen and a front projection screen; providing a curved mirrored surface opposing the displaying object to produce the virtual image". These are actual objects which are not abstract. The display screen or device or projection screen are actual objects on which controls can be operated to have real-life implications, especially in terms of how the virtual image is produced by the opposing curved mirrored surface. Amended claim 1 is therefore not abstract”
However, the claims as now amended, still pose 101 issues. The added limitation “display screen” or “display device” or “projection screen” as claimed, do not perform the determining, controlling steps . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627